DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 03/18/2021.

Allowable Subject Matter
3.	Claims 1, 4-9 and 12-17 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Gebeyehu et al. does not teach or suggest determining a nonlinearity of the PA; and controlling a supply voltage to the PA based on the determined nonlinearity, wherein the step of controlling comprises: comparing the determined nonlinearity with a first threshold and a second threshold; decreasing the supply voltage in response to a comparison result that the determined nonlinearity is smaller than the first threshold; keeping the supply voltage unchanged in response to a comparison result that the determined nonlinearity is greater than or equal to the first threshold and smaller than the second threshold; and increasing the supply voltage in response to a comparison result that the determined nonlinearity is greater than or equal to the second threshold. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.